GReen, J.
delivered the opinion of the court.
The plaintiffs in error hired a negro boy from the defendant in error, for one year, commencing the 16th day of January, 1834, and executed their note under seal for fifty dollars, payable the 1st. of January, 1835.
Suit was commenced upon said note before a justice of the peace, and by appeal the cause was carried to the circuit court, where, on a trial, the defendant offered to prove, that about the 25th of December, 1833, the boy received a wound from a wad shot against him, of which he died about the 9th of January thereafter; that neither plaintiffs nor defendants knew of the injury at the time the note was executed, but that the plaintiffs in error had hired the boy for the year "£833, and had the control of him at the time the note was executed. To the reception of this testimony the defendant iii\ error objected, and the court sustained the objection; to which the plaintiffs in error excepted and prosecute this appeal in error.
The court did not err in rejecting this testimony. The act-of 1817, c. 86, § 1, does not apply to this case. Here the subject matter in controversy does exceed fifty dollars. *47The interest is as much the subject matter of the suit as the principal. Hay. Dig. page 380, § 24.
But if the amount in controversy had been under .fifty dollars, the evidence would not have been a good defence to the action, find therefore was inadmissible. The boy was in the possession of the defendants below, when the contract was made, and so continued, until he died. When the boy was hired, Thompson was guilty of no fraud, as it is admitted he was ignorant of the injury the boy had.received. If the parties chose to make the contract, without seeing the boy, risking the condition in which he might be, - there being no fraud, they must abide by it, and are as reponsible as they would have been, had the boy received the injury of which he died, after the hiring. In that case it is settled, that they would be liable for the sum agreed to be paid. 3 Hay. Rep. 224. Let the judgment be affirmed.
Judgment affirmed.